Case 7:19-cv-06480-PMH-AEK Document 59 Filed 11/19/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- ~--- --- -X
CHRISTOPHER JOHNSON,
Plaintiff, 19 Civ. 6480 (PMH) (AEK)
-against- ORDER
TROOPER ANDREW McMORROW, et al.,
Defendants.
x

 

THE HONORABLE ANDREW E. KRAUSE, U.S.MLJ.

The Court is in receipt of documents submitted in this matter in camera. Plaintiff
specifically sought production of “complaints against the two named defendants reflecting
allegations of dishonesty or misconduct that is similar in kind to that alleged in the complaint,
whether or not those complaints were substantiated or founded.” ECF No. 27. Consistent with
the representation of defense counsel, see ECF No. 32-1, the records produced for in camera
inspection did not contain any substantiated complaints against either defendant. See ECF No.
32-1. None of the documents reviewed by the Court contain allegations of conduct similar to the
allegations contained in the complaint. Accordingly, the Court concludes that none of these
documents are required to be produced to Plaintiff's counsel. The Court will retain the records
that were provided for in camera review.

Dated: November 19, 2020
White Plains, New York SO ORDERED.

(7 a

ANDREW E. KRAUSE
United States Magistrate Judge

 
